Title: To Thomas Jefferson from Meriwether Lewis, 20 April 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Sir,
            Lancaster Apl. 20th. 1803.
          
          With a view to forward as much as possible the preparations which must necessarily be made in the Western country previous to my final departure, as also to prevent the delay, which would attatch to their being made after my arrival in that quarter, I have taken the following measures, which I hope will meet your approbation; they appear to me to be as complete as my present view of the subject will admit my making them, and I trust the result will prove as favorable as wished for.—
          I have writen triplicates to Mr: John Conner accepting his services as an Interpreter; he is the young man I recollect mentioning to you as having proffered his services to accompany me: to him I have communicated the real extent and objects of my mission, but with strict injunctions to secresy. He is directed to bring with him two Indians, provided he can engage such as perfectly answer the description given him. I have informed him of the Military posts at which I shall touch on the Ohio and Mississippi rivers, and the probable time of my arrival at each, leaving it discretionary with himself to meet me at either: in these letters are inclosed triplicates, addressed to the Commandants of those posts, recommending Mr. Conner to their good offices, and requesting for him every aid in their power to bestow, should he be in want of assistance to enable him to get forward in due time. The circumstance of Mr. Conner’s residence being at the Delleware Town on White river, and distant of course from any post office, induced me to give these letters different conveyances, which I did by inclosing them by different mails to three gentlemen of my acquaintance in that country, two of whom, Capts. Mc,Clelland & Hamilton, live within twenty seven miles of the town; they are requested, and I am confident will find the means of conveying the letters to him; the other with a similar request was inclosed to Capt. Findley of Cincinnatti, in whose exertions tho’ more distant, I have equal confidence.—
          I have also written to Majr. Mac Rea, the Commandant of South West Point, and to several officers of my acquaintance who constitute that garrison, stating to them that my destination was up the Mississippi for the purpose of accomplishing the objects, which we agreed on as most proper to be declared publicly: the qualifications of the men are mentioned, and they are requested to look out in time for such volunteers as will answer that description; the inducements for those persons engaging in this service were also stated. The garrison of South West Point must form my first resourse for the scelection of my party, which I shall afterwards change as circumstances may seem to recommend; and with a view to this change, I have written in a similar manner to the officers commanding the posts of Massac, Kaskaskais and Illinois, the posts at which I shall touch previous to ascending the Missourie, and subsequent to my departure from S.W. Point. the men in every instance are to be engaged conditionally, or subject to my approval or otherwise.—
          I have also written to Dr. Dickson, at Nashville, and requested him to contract in my behalf with some confidential boat-builder at that place, to prepare a boat for me as soon as possible, and to purchase a large light wooden canoe: for this purpose I inclosed the Dr. 50. Dollars, which sum I did not concieve equal by any means to the purchase of the two vessels, but supposed it sufficient for the purchase of the canoe, and to answer also as a small advance to the boat-builder: a discription of these vessels was given. The objects of my mission are stated to him as beforementioned to the several officers.—
          I have also written to Genl. Irwine of Philadelphia, requesting that he will have in a state of prepareation some articles which are necessary for me, and which will be most difficult to obtain, or may take the greates length of time in their prepareation.—
          My detention at Harper’s Ferry was unavoidable for one month, a period much greater than could reasonably have been calculated on; my greatest difficulty was the frame of the canoe, which could not be completed without my personal attention to such portion of it as would enable the workmen to understand the design perfectly; other inducements seemed with equal force to urge my waiting the issue of a full experiment, arising as well from a wish to incur no expence unnecessarily, as from an unwillingness to risk any calculation on the advantages of this canoe in which hereafter I might possibly be deceived; experiment was necessary also to determine it’s dementions: I therefore resolved to give it a fair trial, and accordingly prepared two sections of it with the same materials, of which they must of necessity be composed when completed for servise on my voyage; they were of two disciptions, the one curved, or in the shape necessary for the stem and stern, the other simicilindrical, or in the form of those sections which constitute the body of the canoe. The experiment and it’s result wer as follow.
           Dementions.
          
            
              Curved Section.
              
              
              
              Simicilindrical Section.
              
            
            
              
              
              F.
              I.
              
              
              F.
              I.
            
            
              Length of Keel from  junction of section to  commencement of curve 
              }
              1.
              2
              
              Length of Keel 
              4.
              6
            
            
              
               ditto Beam 
              4.
              10
            
            
              
              Debth of Hole 
              2.
              2
            
            
              Length of curve 
              4.
              5
              
              Note—The curve of the body of the canoe was formed by a suspended cord.—
            
            
              Width of broad end 
              4.
              10
              
            
            
              Debth of Do. Do. 
              2.
               2
              
            
          
          

          
            
              Weight of the materials.
            
            
              Curved Section

              
              Simicilindrical Section
            
            
              
              lbs.
              
              
              
            
            
               Iron
              22.
              
              Iron 
              22
            
            
               Hide
              25
              
              Hide
              30
            
            
               Wood
              10
              
              Wood
              12
            
            
               Bark 
              21
              
              Bark 
               25
            
            
              Total
              78
             
              Total
              89
            
            
            
              Competent to a
            
            
              Burthen of 
              850. lbs.
              
              Burthen of 
              920. lbs.
            
            
              Necessary to be transported by land.
            
          
            
               Iron and Hide of Curved Section
               47.
            
            
            
               Iron and Hide of Simicilindrical do.
               52.= 99. lbs.
            
        
            
               Burthen of Curved Section
              850.
             
            
            
                Do. Do. Simicilindrical 
              920.= 1,770. lbs.
            
          
          Thus the weight of this vessel competent to the burthen of 1,770 lbs. amounts to no more than 99 lbs.—the bark and wood, when it becomes necessary to transport the vessel to any considerable distance, may be discarded; as those articles are reaidily obtained for the purposes of this canoe, at all seasons of the year, and in every quarter of the country, which is tolerably furnished with forest trees. When these sections were united they appeared to acquire an additional strength and firmness, and I am confident that in cases of emergency they would be competent to 150 lbs. more than the burthen already stated.—Altho’ the weight of the articles employed in the construction of a canoe on this plan, have considerably exceeded the estimate I had previously made, yet they do not weigh more than those which form a bark canoe of equal dementions, and in my opinion is much preferable to it in many respects; it is much stronger, will carry it’s burthen with equal ease, and greater security; and when the Bark and wood are discarded, will be much lighter, and can be transported with more safety and ease. I was induced from the result of this experiment to direct the iron frame of the canoe to be completed.—
          My Rifles, Tomahawks & knives are preparing at Harper’s Ferry, and are already in a state of forwardness that leaves me little doubt of their being in readiness in due time.—
          I arrived at this place yesterday, called on Mr. Ellicot, and have this day commenced, under his direction, my observations &c, to perfect myself in the use and application of the instruments. Mr. Ellicot is extreemly friendly and attentive, and I am confident is disposed to render me every aid in his power: he thinks it will be necessary I should remain here ten or twelve days.—
          Being fully impressed with the necessity of seting out as early as possible, you may rest assured that not a moment shall be lost in making the necessary preperations. I still think it practicable to reach the mouth of the Missourie by the 1st. of August.—
          I am Sir, with much esteem and regard Your Most Obt. Servt.
          
            Meriwether Lewis.
          
         